                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,

and

RENEE JONES, DEANNA
YARBROUGH, K.B., MINOR CHILD,
and K.Y., MINOR CHILD

   v.                                                              No. 1:18-cv-01249-JDB-jay

CHAD DAVID ABLES,
d/b/a POPS COVE,

        Defendant.


                     ORDER ADOPTING REPORT AND RECOMMENDATION


        Before the Court is the January 6, 2020, report and recommendation of Magistrate Judge

Jon A. York, recommending that this Court dismiss Jones’s claims without prejudice and deny

Ables’s request for attorney’s fees and costs. (Docket Entry 65.) To the extent that Jones’s

response/counter-motion included a request for leave for her attorneys to withdraw, Judge York

recommended that such a request should be denied. No objections to the magistrate judge’s report

and recommendation have been filed, and the time for such objections has expired. Therefore,

upon review of the record and the magistrate judge’s report and recommendation, the Court

ADOPTS Judge York’s report and recommendation.

        IT IS SO ORDERED this 27th day of January 2020.

                                                   s/ J. DANIEL BREEN
                                                   UNITED STATES DISTRICT JUDGE



                                               1
